Case 2:19-cv-00443-HCN-DBP Document 29 Filed 09/18/19 PagelD.175 Page 1 of 22

Matthew R. Lewis (#7919)

R. Jeremy Adamson (#12818)
Megan J. Nelson (#15691)
KUNZLER BEAN & ADAMSON, PC
50 W. Broadway, 10" Floor

Salt Lake City, Utah 84101
Telephone: 801-994-4646
mlewis@kba.law
jadamson@kba.law
mnelson@kba.law

 

 

Attorneys for Defendants Grand America Hotels
& Resorts, Inc. and Sinclair Services Company

 

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF UTAH, CENTRAL DIVISION

 

JANN DESCANZO, et al.,
DEFENDANTS’
Plaintiffs, MOTION TO DISMISS
PLAINTIFFS’ FIRST AND SECOND
Vv. CLAIMS FOR RELIEF
GRAND AMERICA HOTELS & RESORTS, Case No. 2:19-CV-00443-DB
INC., et al.,
Judge Dee Benson
Defendants.

 

 

Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendants Grand
America Hotels & Resorts, Inc. (“Grand America”), and Sinclair Services Company! (“Sinclair”)
(collectively, “Defendants”) hereby submit this Motion to Dismiss asking that the Court dismiss
Plaintiffs’ First and Second Claims for Relief for failing to state a claim upon which relief may

be granted.

 

* Plaintiffs incorrectly named and refer to “Sinclair Service Co.” in their complaint.
Case 2:19-cv-00443-HCN-DBP Document 29 Filed 09/18/19 PagelD.176 Page 2 of 22

IL INTRODUCTION

Plaintiffs Jann Descanzo (“Descanzo”), Veronica Bondoc (“Bondoc”), Glen Segundino
(“Segundino”), and Marianne Ponio (“Ponio”) (collectively, “Plaintiffs”) are citizens of the
Philippines who apparently paid fees to a sponsor (not any of the named defendants) in order to
participate in a J-1 visa internship program.” As clearly set forth in the applicable regulations
and program guidance, the fees charged by sponsors vary from sponsor to sponsor and are
negotiated between the sponsor and the participant (without any involvement by or benefit to

employers like Grand America).

With the agreement of their sponsor, which remains responsible for participants while
they are in the United States and must monitor their participation in the program, Plaintiffs
participated in an internship program at Grand America. Plaintiffs finished their internships
almost two years ago and concede that they were paid well above the minimum wage for all
hours worked. Plaintiffs also do not allege that they voiced any concern about their internships
to their sponsor (who could remove them from Grand America immediately). Instead, Plaintiffs

have filed this putative class action lawsuit, seeking a payout from Defendants’ based on

 

? Plaintiffs recently filed Consents to Join on behalf of Madelyn Nobel Breenan [Dkt. 13],
Marvin Bryan Occenola Salazar [Dkt. 14], Abby Mariel Dignos Grondahl [Dkt. 15], Homer
Tolentino Fernando [Dkt. 21], and Johnlery T. Blanco [Dkt. 22] purporting to add these
individuals as additional plaintiffs. However, no new allegations have been made regarding any
of these individuals.

> Curiously, Plaintiffs chose to sue only Grand America and Sinclair and not their visa sponsor
who is actually granted the visa by the State Department, recruits the applicants, charges and
collects any fees for its own benefit, arranges travel, supervises participants while in the United
States, and determines with which employers participants are placed. See Section III.A.1, infra.
Plaintiffs made this decision even though the sponsor would be subject to the jurisdiction of this
Court and the alleged misrepresentations in Plaintiffs’ Training/Internship Placement Plans
Case 2:19-cv-00443-HCN-DBP Document 29 Filed 09/18/19 PagelD.177 Page 3 of 22

purported violations of the FLSA’s minimum wage requirements (First Claim), Civil RICO
(Second Claim), Discrimination Based on Race, Ethnicity, and Ancestry in Violation of 42
U.S.C. § 1981 (Third Claim), and the Trafficking Victims Protection Act (Fourth Claim).
Though Defendants vigorously dispute the merits of each of these claims, they presently move to
dismiss only the First and Second Claims for FLSA and RICO because the complaint fails to

adequately plead these claims.

Courts “require[] a higher degree of specificity of pleading under the FLSA ... in aclass
action, for claims that the wage rate should be reduced because of expenses that were not
sufficiently reimbursed.” Darrow v. WKRP Mgmt., LLC, No. 09-CV-01613-CMA-BNB, 2010
WL 1416799, at *2 (D. Colo. Apr. 6, 2010) (citing Wass v. NPC Int’l, Inc., No. 09-2254, 2010
WL 715250, at *15 (D. Kan. March 2, 2010)). Additionally, “the threat of treble damages and
injury to reputation which attend RICO actions justify requiring [a] plaintiff to frame its
pleadings in such a way that will give the defendant, and the trial court, clear notice of the factual

basis of the predicate acts.” Cayman Expl. Corp. v. United Gas Pipe Line Co., 873 F.2d 1357,

 

1362 (10th Cir. 1989) (emphasis added).

Plaintiffs utterly fail to meet the heightened pleading standards for their FLSA and RICO

claims, even when construing Plaintiffs’ alleged facts “in the light most favorable to the

 

(T/IPP) are strikingly similar to representations that the sponsoring organization Alliance Abroad
Group (“AAG”) made in the same T/IPPs. (Compare Compl. at ] 5.21, with, id., Ex. 2 at p. 2;
id., Ex. 3 at p. 2; id., Ex. 4 at p. 2; & id., Ex. 5 at p. 2.) Plaintiffs’ posturing is further notable
since AAG signed all four of the T/IPPs at issue, while Plaintiffs recognize that Defendants
signed only two of the four T/IPPs. (Jd. 5.21, n. 1.) Though Plaintiffs allege that “Defendants
were required to sign the document before submitting them to the State Department and did
submit the internship plans to the State Department,” they conspicuously fail to allege that
Defendants actually signed the documents. (Jd.)

3
Case 2:19-cv-00443-HCN-DBP Document 29 Filed 09/18/19 PagelD.178 Page 4 of 22

Plaintiff.” Rosenfield v. HSBC Bank, USA, 681 F.3d 1172, 1178 (10th Cir. 2012). With respect
to their FLSA claim, Plaintiffs fail to provide sufficient factual allegations that Plaintiffs incurred
any expenses that were primarily for Defendants’ benefit or convenience. Nor have Plaintiffs
adequately alleged that Plaintiffs’ alleged payment of any such expenses resulted in Plaintiffs
effectively receiving less than minimum wage at unspecified times during their internships at the
Grand America Hotel. Plaintiffs also fail to adequately allege any underlying “racketeering acts”
of fraud in foreign labor contracting, mail fraud, and wire fraud that could possibly support their

RICO claim—particularly given the heightened pleading standard required under Rule 9(b).

Counts I and II of Plaintiffs’ Complaint should be dismissed.

II. LEGAL STANDARD

Under Federal Rule of Civil Procedure 12(b)(6), a cause of action must be dismissed if it
fails “to state a claim upon which relief can be granted.” Federal Rule of Civil Procedure 8(a)
provides that “[a] pleading that states a claim for relief must contain: . . . a short and plain
statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).
This “requires more than labels and conclusions, and a formulaic recitation of the elements of a
cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “[Ojnly
a complaint that states a plausible claim for relief survives a motion to dismiss.” Ashcroft v.
Iqbal, 556 U.S.662, 679 (2009). “A claim has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Jd. at 678. While “a court must accept as true all of the allegations

contained in a complaint,” it should not do so for mere “legal conclusions.” Jd. Federal Rule of
Case 2:19-cv-00443-HCN-DBP Document 29 Filed 09/18/19 PagelD.179 Page 5 of 22

Civil Procedure 9(b) provides that “[i]n all averments of fraud..., the circumstances constituting

the fraud...shall be stated with particularity.” Fed. R. Civ. Proc. 9(b).

These pleading requirements serve two important purposes. First, they “ensure[] that
defendants know the actual grounds of the claim against them,” which are necessary for the
defendants to prepare a defense. Bryson v. Gonzales, 534 F.3d 1282, 1287 (10th Cir. 2008)
(quotations omitted); see also Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)
(Rule 8 requires factual allegations sufficient to give defendant “fair notice of what the claim is
and the grounds upon which it rests” (internal quotations omitted)). Second, the pleading
requirements “avoid[] ginning up the costly machinery associated with our civil discovery
regime on the basis of a largely groundless claim.” Bryson, 534 F.3d at 1287 (quotations

omitted).

Ti, ARGUMENT

A. Plaintiffs’ Claim for Failure to Pay Minimum Wage in Violation of the Fair
Labor Standards Act (First Claim for Relief) Should Be Dismissed Since It
Rests on Purely Conclusory Allegations.

Courts recognize that an employee may have a FLSA claim if the employee is not
properly reimbursed for certain expenses “that are primarily for the benefit or convenience of the
employer,” to the extent that the employee’s effective wage, after deducting such expenses, falls
beneath the minimum wage. See Solis v. A Touch of Glass Enterprises, Inc. (D.N.M., Mar. 23,
2010, No. CV 07-01289 MV/LFG) 2010 WL 11597440, at *5—6. However, courts “require[] a
higher degree of specificity of pleading under the FLSA... in aclass action, for claims that the

wage rate should be reduced because of expenses that were not sufficiently reimbursed.”

5
Case 2:19-cv-00443-HCN-DBP Document 29 Filed 09/18/19 PagelD.180 Page 6 of 22

Darrow v. WKRP Mgmt., LLC, No. 09-CV-01613-CMA-BNB, 2010 WL 1416799, at *2 (D.
Colo. Apr. 6, 2010) (citing Wass v. NPC Int'l, Inc., No. 09-2254, 2010 WL 715250, at *15
(D.Kan. March 2, 2010)). “[C]onclusory . . . speculative” allegations will not do. Wass v. NPC

Int'l, Inc., 688 F. Supp. 2d 1282, 1289 (D. Kan. 2010).

To sustain a federal minimum wage claim based on an employer allegedly failing to
reimburse an employee for certain expenses, an employee first must establish that an expense at
issue is primarily for the benefit or convenience of the employer or otherwise reimbursable.
“Generally, DOL regulations are entitled to judicial deference, and are the primary source of
guidance for determining the scope and extent of exemptions to the FLSA.” Wass at 1285.

Thus, a determination of whether an expense paid by an employee is “primarily for the benefit or
convenience of the employer” or otherwise reimbursable generally requires an examination of an
underlying statute or regulation. See, e.g. id. at 1285 (examining 29 C.F.R. § 531.35, among

several other regulations).

Second, plaintiffs must allege specific facts to establish the actual hourly rate that they
received for work and the amount and nature of expenses for which they seek reimbursement—
such that a Court could properly determine whether the plaintiffs’ wages for a particular time
frame fell beneath minimum wage after deducting the expenses at issue. In Wass, for example,
the Court dismissed the plaintiffs’ federal minimum wage claim where plaintiffs merely alleged
that they were paid “approximately” minimum wage and where they alleged “only conclusorily
that the deficiency in reimbursements did bring their wages below the legal minimum.” Jd. at
1288. See also Darrow v. WKRP Memt., LLC, No. 09-CV-01613-CMA-BNB, 2010 WL

1416799, at *2 (D. Colo. Apr. 6, 2010) (granting motion to dismiss federal minimum wage claim
6
Case 2:19-cv-00443-HCN-DBP Document 29 Filed 09/18/19 PagelD.181 Page 7 of 22

in case involving pizza delivery drivers where plaintiff “d[id] not allege what they were paid on
an hourly basis, what amounts they expended delivering pizzas, what they were reimbursed per-
delivery, or any other facts that would allow this Court to infer that [pjlaintiffs have actually
received less than minimum wage”); Smith v. Pizza Hut, Inc., 694 F. Supp. 2d 1227, 1230 (D.
Colo. 2010) (granting motion to dismiss federal minimum wage claim of pizza delivery drivers

on grounds similar to Darrow).

Here, Plaintiffs allege that Defendants violated FLSA because Plaintiffs’ “effective”
wages were allegedly less than minimum wage “for a substantial part of their employment,” if
unknown fees that Defendants allegedly “required [Plaintiffs] to pay to obtain their visas and
travel” (which fees are actually charged by or arranged by visa sponsors) were deducted from

their wages.* (Compl. ] 8.8.) However, Plaintiffs’ FLSA claim must be dismissed since they

 

‘ Throughout their Complaint, Plaintiffs make vague and inconsistent references to other types of
costs they may have allegedly paid, which may or may not overlap with fees “to obtain their
visas and travel.” See, e.g., Compl. { 1.5 (“Plaintiffs paid recruitment fees to secure the
promised internships and travel costs to the United States”); id. 4 1.10 (“Grand America did not
pay Plaintiffs at least minimum wage for all hours worked when factoring in fees and costs
charged to Plaintiffs before or during the first work week that were primarily for the benefit of
the employer, including the recruitment fees Plaintiffs were required to pay for the internships
and travel expenses”); id. 49] 5.39, 5.60, 5.79 & 5.102 (alleging that each Plaintiff paid fees of at
least $3,000 to obtain his or her internship at Defendants’ Grand America Hotel, “plus travel
expenses”). However, Plaintiffs do not specifically incorporate these references into their FLSA
claim to expressly seek recovery of such alleged fees, see id. {| 8.1-8.11. It is not Defendants’
burden to guess the scope of Plaintiffs’ claims, as Defendants should not be forced to “search
through the several paragraphs of [introductory allegations]” and “attempt to match the factual
assertions” with the elements of an underlying claim “to determine if the complaint states a claim
for relief.” Hart v. Salois, 605 F. App’x 694, 701 (10th Cir. 2015) (citing Glenn v. First Nat'l
Bank in Grand Junction, 868 F.2d 368, 371 (10th Cir.1989)).
Case 2:19-cv-00443-HCN-DBP Document 29 Filed 09/18/19 PagelD.182 Page 8 of 22

fail to allege adequate facts to show that the alleged expenses were primarily for Defendants’
benefit or convenience—nor do they provide facts to establish that their effective wages dropped

beneath minimum wage for any particular time frame after deducting the expenses.

1. Plaintiffs Fail to Adequately Allege Why a J-1 Intern’s Fees “to Obtain...

Visas and Travel” Are Primarily for the Benefit or Convenience of an
Employer or Otherwise Reimbursable.

Although Plaintiffs conclusorily allege that fees that Defendants allegedly required
Plaintiffs to pay for visas and travel “were principally for the benefit of Defendants,” (id.),
nowhere do Plaintiffs allege any facts to support this bare legal conclusion or that would
otherwise establish that Plaintiffs’ alleged costs were legally reimbursable. Indeed, despite
purporting to provide background on how the J-1 visa program operates (Compl. §f 4.1-4.5),
Plaintiffs omit vital facts (of which this Court may take judicial notice) regarding the key role
played by sponsors, which negotiate and collect any fees charged to participants for their own
benefit (not employers like Grand America). These sponsors recruit participants into the
program and then decide with which employer their participant should be placed (often choosing
among dozens of possible employers). As the State Department’s guidance to program

applicants® and the applicable regulations provide (emphasis added):

e “Sponsors are responsible for selecting participants, as well as supporting and
monitoring them during their entire stay.”

e “Sponsors charge participants program fees. Fees vary from sponsor to sponsor.
Participants are encouraged to obtain a breakdown of all costs and fees from
multiple sponsors before committing to a program.”

e Government fees are also required for participation in the program.

 

5 This guidance can be found at hitps://app.box.com/s/uk1jn6kbcza66yinapngm05i69d8lc3q. A copy is also
attached as Exhibit A.
Case 2:19-cv-00443-HCN-DBP Document 29 Filed 09/18/19 PagelD.183 Page 9 of 22

e When recruiting participants, sponsors are also required to inform participants
that their wages or stipend may not cover all of their expenses. See 22 C.F.R. §
62.9(d)(3) (“Program recruitment information and materials also must make clear
to prospective exchange visitors in the exchange categories with a work
component that their stipend or wages might not cover all of their expenses and
that they should bring additional personal funds.”)

e Although sponsors may use third parties, they remain ultimately responsible for
compliance with the J-1 program. See 22 C.F.R. § 62.22(g).°

In light of these indisputable facts, of which the Court may take judicial notice, Plaintiffs’
allegations that Defendants required certain fees from Plaintiffs are misleading and fail to meet

the required pleading standard.

Plaintiffs not only omit vital facts, they also fail to allege any applicable regulatory basis
for requiring employers to pay for J-1 workers’ costs of obtaining visas and travel (even though
participants negotiated and paid those fees to sponsors who could have placed the participants
with any number of potential employers). Defendants are unaware of any regulation that
expressly requires a sponsoring organization of a J-1 intern to pay for a J-1 worker’s visas and

travel costs. Defendants also are unaware of any binding cases in which courts have held that a

 

* 22 C.F.R. § 62.22(g) provides: “Sponsors may engage third parties (including, but not limited
to host organizations, partners, local businesses, governmental entities, academic institutions,
and other foreign or domestic agents) to assist them in the conduct of their designated training
and internship programs. Such third parties must have an executed written agreement with the
sponsor to act on behalf of the sponsor in the conduct of the sponsor's program. This agreement
must outline the obligations and full relationship between the sponsor and third party on all
matters involving the administration of their exchange visitor program. A sponsor's use of a third
party does not relieve the sponsor of its obligations to comply with and to ensure third party
compliance with Exchange Visitor Program regulations. Any failure by any third party to comply
with the regulations set forth in this Part or with any additional terms and conditions governing
Exchange Visitor Program administration that the Department may from time to time impose
will be imputed to the sponsors engaging such third party.” 22 C.F.R. § 62.22(g) (emphasis
added).
Case 2:19-cv-00443-HCN-DBP Document 29 Filed 09/18/19 PagelD.184 Page 10 of 22

J-1 visa intern’s costs of obtaining visas or travel to the United States generally are “primarily for
the benefit or convenience of their employer,” or otherwise reimbursable under FLSA in
situations where a plaintiff's effective wage would fall beneath minimum wage after deducting

visa or travel expenses.

Because Plaintiffs only conclusorily allege that their alleged visa and travel fees were
“principally for the benefit of Defendants,” Plaintiffs have failed to adequately allege that their
alleged visa and travel costs are primarily for the benefit or convenience of Defendants, or

otherwise reimbursable under FLSA.

2. Even Ifa J-1 Intern’s Costs for Visas and Travel Were Construed as Primarily
Benefiting an Employer, or as Otherwise Being Reimbursable as a Matter of
Law, Plaintiffs’ FLSA Claim Should Be Dismissed for Failing to Adequately
Allege That Plaintiffs’ Effective Wages Fell Beneath Minimum Wage after
Deducting any Such Visa or Travel Costs.

A “defendant would not be in violation of the minimum wage laws merely by failing to
reimburse plaintiffs for expenses; rather, such failure must be in an amount great enough to bring
plaintiffs’ wages for a particular time period below the legal minimums.” Wass v. NPC Int’l,
Inc., 688 F. Supp. 2d 1282, 1288 (D. Kan. 2010). Thus, a plaintiff must allege “facts from which
a plausible claim may be inferred,” such as the worker’s hourly rate and the amount of expenses,

and a “particular time period.” Jd.

Even if a J-1 intern’s visa and travel costs were construed as primarily benefiting an
employer or otherwise being legally reimbursable, Plaintiffs’ FLSA claim should be dismissed
because their allegations, if taken as true, provide no plausible basis for concluding that their

effective wages fell beneath minimum wage at any particular period, after deducting any visa

10
Case 2:19-cv-00443-HCN-DBP Document 29 Filed 09/18/19 PagelD.185 Page 11 of 22

and travel costs. As to alleging an actual hourly rate, Plaintiffs allege, at most, that “Defendants
paid Plaintiffs and FLSA Class members minimum wage or above for their hourly work once
they arrived at the hotel.” (Compl. { 8.8 (emphasis added).) However, these vague allegations,
which include a disjunctive “or,” are insufficient since they suggest that Plaintiffs and FLSA
Class members could have been earning minimum wage or a much higher hourly wage. As
such, any deductions of expenses from the Plaintiffs’ wages would not necessarily have resulted
in an effective wage beneath the minimum wage. See Wass at 1289 (D. Kan. 2010) (holding that
plaintiffs allegations that they received “approximately” minimum wage were inadequate for

sustaining minimum wage claim).

Likewise fatal to Plaintiffs’ claim is their failure to adequately allege the amount of any
allegedly reimbursable expenses. As purported grounds for their claim, Plaintiffs allege that “the
fees Defendants required them to pay to obtain their visas and travel must be deducted from their
wages.” (Compl. { 8.8.) Yet nowhere in the Complaint do Plaintiffs adequately plead the
amount of these expenses. At most, Plaintiffs allege that each Plaintiff paid fees or costs “of at
least $3,000 to obtain [his or her] internship at Defendants’ Grand America Hotel,” “plus travel
expenses.” (Id. {{] 5.39, 5.60, 5.79 & 5.102). Those general allegations of approximations are
insufficient to state a claim that Plaintiffs received less than minimum wage. See Wass at 1289
(D. Kan. 2010). This is not a mere technicality. Because the fees were paid to sponsors and did
not benefit Defendants, Defendants are not aware of the amount of the fees (although Plaintiffs
must be). Accordingly, failing to plead this information prevents Defendants from determining
whether Plaintiffs’ wages remained above the minimum wage even if any fees are included in

the calculation, which would defeat Plaintiffs’ claim.

11
Case 2:19-cv-00443-HCN-DBP Document 29 Filed 09/18/19 PagelD.186 Page 12 of 22

For these reasons, Plaintiffs’ FLSA claim should be dismissed.

B. Plaintiffs’ Second Claim Alleging Violation a Civil RICO Violation Under 18
U.S.C. § 1964(c) Should Be Dismissed for Failing to Adequately Plead any
Predicate Acts of Racketeering Activity.

“To survive a Rule 12(b)(6) motion, a civil RICO claim must allege (1) conduct (2) of an
enterprise (3) through a pattern (4) of racketeering activity.” Cayman Expl. Corp. v. United Gas
Pipe Line Co., 873 F.2d 1357, 1362 (10th Cir. 1989) (internal citation and quotations omitted);
accord Sorensen v. Polukoff, No. 2:18-CV-67 TS, 2018 WL 2012738, at *3 (D. Utah Apr. 30,
2018). “Racketeering activity” is defined in 18 U.S.C. § 1961(1)(B) as any “act which is
indictable” under certain provisions of federal law, which includes section 1341 (relating to mail
fraud), section 1343 (relating to wire fraud), and section 1351 (relating to fraud in foreign labor

contracting). 18 U.S.C. § 1961(1)(B).

It is well established that a RICO claim should be dismissed if the predicate racketeering
activity is not adequately pleaded. See, e.g., Sorensen v. Polukoff, No. 2:18-CV-67 TS, 2018
WL 2012738, at *6 (D. Utah Apr. 30, 2018) (dismissing RICO claim where some predicate acts
were not adequately pleaded); Kharb v. Ericsson, Inc., No. 4: 17-CV-619, 2019 WL 1198399, at
*7 (E.D. Tex. Mar. 14, 2019) (dismissing RICO claim where underlying predicate act was not
adequately pleaded). The scrutiny afforded to the pleading of a RICO claim is due at least in
part to “the threat of treble damages and injury to reputation which attend RICO actions [which]
justify requiring [a] plaintiff to frame its pleadings in such a way that will give the defendant,
and the trial court, clear notice of the factual basis of the predicate acts.” Cayman Expl. Corp. v.

United Gas Pipe Line Co., 873 F.2d 1357, 1362 (10th Cir. 1989).

12
Case 2:19-cv-00443-HCN-DBP Document 29 Filed 09/18/19 PagelD.187 Page 13 of 22

The predicate acts alleged in the complaint are violations of the fraud in foreign labor
contracting statute and violations of the mail and wire fraud statutes. (Compl. 7 9.3.) Rule
9(b)’s particularity requirement “clearly applies to RICO . . . claims that are premised on
fraudulent conduct.” Cook v. Zions First Nat. Bank, 645 F. Supp. 423, 425 (D. Utah 1986);
accord Cayman at 1362. This includes claims based on mail and/or wire fraud, as well as claims
for fraud in foreign labor contracting. See, e.g., Cayman at 1362 (10th Cir. 1989) (“we hold that
Rule 9(b) requires particularity in pleading RICO mail and wire fraud”); Sorensen at *5 (D. Utah
Apr. 30, 2018) (dismissing RICO claim predicated on mail fraud and wire fraud); Kharb at *8,
n.5 (dismissing RICO claim where predicate claim of labor in contracting was inadequately
pleaded and recognizing that a plaintiff would need to “first satisfy Rule 9(b) before they
[would] be allowed to conduct discovery”). Rule 9(b) provides that “[i]n all averments of
fraud..., the circumstances constituting the fraud...shall be stated with particularity.” Fed. R.
Civ. Proc. 9(b). “To plead fraud with the required particularity, a plaintiff typically must allege
the “time, place and contents of the false representation, the identity of the party making the false
statements and the consequences thereof.’” Adams v. Wells Fargo Bank, N.A. for SASCO
Mortgage Loan Trust 2005-WF3, 2017 WL 4083153 (D. Utah Sept. 14, 2017) (citing Schwartz

v. Celestial Seasonings, Inc., 124 F.3d 1246, 1252 (10th Cir. 1997).

1. Plaintiffs Fail to Adequately Allege any Predicate Acts of Fraud in Foreign
Labor Contracting.

To state a violation of fraud in foreign labor contracting in the context of allegedly hiring
foreign persons for employment in the United States, a plaintiff must allege that someone: “(1)

recruit[ed], solicit{ed], or hire[d] a person outside the United States, or causes another person to

13
Case 2:19-cv-00443-HCN-DBP Document 29 Filed 09/18/19 PagelD.188 Page 14 of 22

do so, or attempts to do so; (2) [did] so by means of materially false or fraudulent pretenses,
representations or promises regarding that employment; and (3) act[ed] knowingly and with
intent to defraud.” United States v. Bart, 888 F.3d 374, 378 (8th Cir.), cert. denied, 139 S. Ct.
266, 202 L. Ed. 2d 133 (2018), reh’g denied, 139 S. Ct. 588, 202 L. Ed. 2d 421 (2018); 18
U.S.C. § 1351. As with other fraud-based RICO acts, a predicate act of fraud in foreign labor
contracting is subject to Rule 9(b)’s pleading requirements and must contain allegations of “the
who, what, when, and where” of the underlying acts. See Kharb at *8, n.5 (E.D. Tex. Mar. 14,

2019).

Plaintiffs utterly fail to make any factual allegations that could plausibly establish that
Defendants engaged in fraud in foreign labor contracting under 18 U.S.C. §1351. At most,
Plaintiffs summarily allege in their claim that “Defendants and the Enterprise engaged in the
fraudulent schemes, acts, and misrepresentations described above, which violate the fraud in
foreign labor contracting statute.” (Compl. { 9.3.) But a proper pleading “requires more than”
such “labels and conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Though Plaintiffs non-
specifically reference alleged “fraudulent schemes, acts, and misrepresentations describe above,”
they provide no further allegations sufficient to provide “clear notice of the of the factual basis of
the predicate acts.” Cayman Expl. Corp. v. United Gas Pipe Line Co., 873 F.2d 1357, 1362
(10th Cir. 1989). To the extent Plaintiffs contend that there may be supporting factual
allegations in other sections of their Complaint, Plaintiffs do not expressly incorporate specific
allegations to their RICO claim, (see Compl. {¥] 9.19.6), and Defendants cannot be required to

“search through the several paragraphs of the plaintiffs’ [iJntroductory [a]llegations and attempt

14
Case 2:19-cv-00443-HCN-DBP Document 29 Filed 09/18/19 PagelD.189 Page 15 of 22

to match the factual assertions with the elements of all subsections of the RICO statute to
determine if the complaint states a claim for relief.” Hart v. Salois, 605 F. App’x 694, 701 (10th
Cir. 2015) (internal citations and quotations omitted). Nor should Defendants be “required to

piece together . . . [P]laintiffs’ complaint.” Jd.

Regardless, nowhere in the Complaint do Plaintiffs clearly allege even the bare elements
of fraud in labor contracting. This is especially problematic where Plaintiffs fail to allege that
Defendants/the Enterprise “act[ed] knowingly and with intent to defraud.” 18 U.S.C. § 1351(a).
Even to the extent that Plaintiffs may argue that their scattered allegations of Defendants making
certain “certifications” to the State Department about following the T/IPPs support their
allegation in paragraph 5.126 of the Complaint of Defendants making “fraudulent statements,”
nowhere do Plaintiffs adequately allege any facts sufficient to form a plausible basis that such
statements were “fraudulent” as a matter of law. In determining whether any fraud has occurred,
Courts recognize that promises of future performance are not actionable as fraud absent proof
that the defendants “did not intend to perform the promise and made the representation for the
purpose of deceiving the promisee.” See Andalex Resources, Inc. v. Myers, 871 P.2d 1041, 1047
(Utah Ct. App. 1994); Jones & Trevor Marketing, Inc. v. Lowry, 2010 UT App 113, ¥ 12, 233
P.3d 538, 544, Even presuming as true that T/IPPs were not always followed precisely,
Plaintiffs fail to establish any underlying fraudulent statements or fraud, since the plans in the
T/IPPs referred to future, as opposed to present, conditions, and nowhere do Plaintiffs adequately
allege that Defendants did not intend to comply with the plans at the time the T/IPPs were

communicated to Plaintiffs.

Thus, Plaintiffs fail to allege any predicate acts of fraud in foreign labor contracting.

15
Case 2:19-cv-00443-HCN-DBP Document 29 Filed 09/18/19 PagelD.190 Page 16 of 22

2. Plaintiffs Also Fail to Adequately Allege any Predicate Acts of Mail/Wire
Fraud.

“In order to state a claim of mail fraud under 18 U.S.C. § 1341,” a plaintiff “must allege
(1) the existence of a scheme or artifice to defraud or obtain money or property by false
pretenses, representations or promises, and (2) use of the United States mails for the purpose of
executing the scheme.” Bacchus Indus., Inc. v. Arvin Indus., Inc., 939 F.2d 887, 892 (10th Cir.
1991). “The elements of wire fraud under 18 U.S.C. § 1343 are similar but require that the
defendant use interstate wire, radio or television communications in furtherance of the scheme to

defraud.” Jd.

Both “[m]ail and wire fraud . . . require an underlying fraud, which, in common law,
consists of (1) a representation; (2) that is false; (3) that is material; (4) the speaker’s knowledge
of its falsity or ignorance of its truth; (5) the speaker’s intent it be acted on; (6) the hearer’s
ignorance of the falsity of the representation; (7) the hearer’s reliance; (8) the hearer’s right to
rely on it; and (9) injury,” (though a “plaintiff alleging federal mail or wire fraud as a RICO
predicate, however, need not allege and prove the reliance element”). Just Us Realtors, LLC v.
Nudge, LLC, No. 2:18-CV-00128-TC-CMR, 2019 WL 2526731, at *7 (D. Utah June 19, 2019)
(internal citations omitted). To meet Rule 9(b)’s particularity requirements in the context of
mail/wire fraud, a plaintiff's allegations must include “the time, place, and contents of the
alleged misrepresentations as well as the identity of the persons making the misrepresentations.”
Wood v. World Wide Ass’n of Specialty Programs & Sch., Inc., No. 2:06-CV-708 TS, 2007 WL

1295994, at *4 (D. Utah Apr. 30, 2007).

16
Case 2:19-cv-00443-HCN-DBP Document 29 Filed 09/18/19 PagelD.191 Page 17 of 22

Plaintiffs’ allegations regarding any mail or wire fraud are woefully inadequate, as they
do not even superficially allege “the use of the United States mails,” nor of “interstate wire, radio
or television communications” for the purpose of executing any scheme to defraud. At most,
Plaintiffs vaguely allege that that “sending the documents in furtherance of this fraud to the State
Department and to Plaintiffs and those similarly situated constituted wire and mail fraud
pursuant to 18 U.S.C. § 1341 and 18 U.S.C. § 1343.” (Compl. 75.127.) This in no way
provides “clear notice” to Defendants of their specifically using any United States mails or
interstate wire, radio or television communications in any way that could possibly provide the

basis of any RICO claim against them based on mail or wire fraud.

Plaintiffs’ allegations further suffer by failing to adequately allege any underlying fraud
to plead “the existence of a scheme or artifice to defraud or obtain money or property by false
pretenses, representations or promises”—let alone with the requisite particularity of Rule 9(b).
At most, Plaintiffs make reference to their conclusory allegations of “foreign labor contracting.”
(See Compl. ff 5.126 & 5.127.) However, since Plaintiffs’ allegations of fraud in foreign labor
are legally deficient for reasons discussed above, they likewise cannot form the basis of

establishing any fraud for purposes of sustaining any predicate acts of mail/wire fraud.

Since Plaintiffs have not adequately pleaded any predicate acts of fraud in foreign labor
contracting or mail/wire fraud, their RICO claim cannot be sustained as a matter of law and it

should be dismissed.

17
Case 2:19-cv-00443-HCN-DBP Document 29 Filed 09/18/19 PagelD.192 Page 18 of 22

IV. CONCLUSION

For the foregoing reasons, the Court should grant Defendants’ motion and dismiss

Plaintiffs’ First and Second Claims for Relief.

DATED this the 18th day of September 2019.
KUNZLER BEAN & ADAMSON, PC
/s/ Matthew R. Lewis
Matthew R. Lewis
R. Jeremy Adamson

Megan J. Nelson

Attorneys for Defendant Grand America Hotels &
Resorts, Inc. and Sinclair Services Company

18
Case 2:19-cv-00443-HCN-DBP Document 29 Filed 09/18/19 PagelD.193 Page 19 of 22

CERTIFICATE OF SERVICE

On the date below written, the undersigned hereby certifies that a true and correct copy of
the foregoing DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ FIRST AND
SECOND CLAIMS FOR RELIEF was filed with the Clerk of the Court using the CM/ECF
system, which sent notifications of such filing to the following:

P. Alex McBean
Alex McBean Law Office
P.O. Box 1726
Bountiful, Utah 84011
Mcbean04@gmail.com
-and-
Alexander N. Hood
Towards Justice
1410 High Street, Ste 300
Denver, CO 80218
alex@towardsjustice.org
-and-

Laboni A. Hog
Christopher M. Lapinig
Asian Americans Advancing Justice - Los Angeles
1145 Wilshire Blvd
Los Angeles, CA 90017
lhoq@advancingjustice-la.org
-and-

Erika L. Nusser
Beth E. Terrell
Terrell Marshall Law Group
936 N 34th Street, Ste 300
Seattle, WA 98103
enusser@terrellmarshall.com

Attorneys for Plaintiffs

DATED this the 18th day of September 2019.

/s/ Allie Orr
Allie Orr

19
Case 2:19-cv-00443-HCN-DBP Document 29 Filed 09/18/19 PagelD.194 Page 20 of 22

Exhibit A
Case 2:19-cv-00443-HCN-DBP Document 29 Filed 09/18/19 PagelD.195 Page 21 of 22

How to Apply to the Exchange Visitor Program

The Exchange Visitor Program provides countless opportunities for international candidates looking to
travel and gain experience in the United States. The multifaceted programs enable foreign nationals
to come to the United States to teach, study, conduct research, demonstrate special skills or receive
on the job training for periods ranging from a few weeks to several years.

¢ Step 1

Determine which program is right for you. See program
requirements comparison chart for an overview of each
program category.

https://j1visa.state.gov/Program-Category-Requirements.pdf

 

¢ Step 2

Contact a designated sponsor directly to take part in one of its
exchange programs. The sponsor will provide the participant
with specific program and application requirements. Search
designated sponsors: https://j1visa.state.qov/sponsor-search

 

Find sponsors that operate in your home country:
https://j1visa.state.gov/sponsor-by-country

 

e Step 3

Sponsors are responsible for selecting participants, as well as
supporting and monitoring them during their entire program.

e Step 4

Sponsors charge participants program fees. Fees vary from
sponsor to sponsor. Participants are encouraged to obtain a
breakdown of all costs and fees from multiple sponsors before
committing to a program.

¢ Step 5

 

If you are accepted into an exchange visitor program, the
program sponsor will issue you a Form DS-2019.

 

 

 
 

Case 2:19-cv-00443-HCN-DBP Document 29 Filed 09/18/19 PagelD.196 Page 22 of 22

Step 6

Pay the SEVIS (Student and Exchange Visitor Information System)
fee at www.fmifee.com/. You may want to print out your proof of
payment for your own records.

Step 7

Go to the U.S. Department of State website
ceac.state.gov/genniv to fill out an Online Nonimmigrant Visa
Application Form DS-160 and to pay the visa application fee
of $160. Consult the website of the U.S. embassy or consulate
where you plan to apply for instructions on how to pay.

 

Step 8

After you pay the visa application fee, schedule your interview -
the earlier the better! Consult the website of the U.S. embassy
or consulate where you plan to apply for instructions on how to
schedule it.

 

Step 9

On the day of your interview, bring the following documents:
an original Form DS-2019; Form DS-160 confirmation page;
passport; photo; and visa application fee receipt. Consult the
website of the U.S. embassy or consulate where you plan to
apply to check whether additional documents are needed.

 

Step 10

The interviewing officer will inform you at the end of your |
interview whether your visa is approved or denied. If approved, Cy
the interviewing officer will tell you when you should expect to e |} Dh |
receive your visa. - ——

 

 

 

 

Continue to work with your sponsor to prepare to travel to the
United States.

 
